Pee Cubiam.
The Bankruptcy Act provides that upon the appointment of a trustee that such trustee is “vested by operation of law with the title of the bankrupt as of the date he was adjudged a bankrupt,” etc. See U. S. C. A. Title 11, sec. 110. It also provides that the title to the property of a bankrupt which has been sold “shall be conveyed to the purchaser by the trustee.”
The adjudication of bankruptcy in Tennessee was made on 14 April, 1933, and thereupon the title to the automobile passed to the trustee by operation of the bankruptcy statute. Moreover, the trustee in bankruptcy conveyed such title as the bankrupt had to the plaintiff, and said sale was duly confirmed. Consequently, the plaintiff could assert in the courts of North Carolina all rights to the property which could be asserted by the trustee in bankruptcy, and was under the circumstances the real party in interest as contemplated by the laws of this State. Hence, the judge ruled correctly. See Ward v. Hargett, 151 N. C., 365, 66 S. E., 340; Straton v. New, 283, 318, 75 Law Ed., 1060; Ex Parte Boldin, 78 Law Ed., 674.
Affirmed.